Citation Nr: 1521678	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  95-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for inflammatory bowel disease, variously diagnosed as ulcerative colitis and Crohn's disease.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served in the United States Marine Corps Reserve.  He had initial active duty for training from October 11, 1988, to March 22, 1989, as well as active duty for training from July 8, 1989, to July 21, 1989, and July 7, 1990, to July 21, 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A hearing was held before a Hearing Officer (now Decision Review Officer) at the RO in August 1995.  A transcript of the hearing is of record.

In February 1998, the Board denied the Veteran's claim for a higher evaluation for a low back disability and remanded the current issue on appeal for further development.   The Board most recently remanded the case for further development in November 2012, and the case has since been returned to the Board for appellate review.  In light of the full grant of the remaining issue on appeal, the procedural history of this case as outlined in this most recent remand is incorporated by reference.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The Veteran has current inflammatory bowel disease, variously diagnosed as ulcerative colitis and Crohn's disease, that had its onset during a period of active duty for training in July 1989.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, inflammatory bowel disease was incurred during a period of active service.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that his current inflammatory bowel disease had its onset during his active duty for training.  See, e.g., July 1993 original claim; January 1995 substantive appeal; May 2012 written statement.  In the November 2012 remand, the Board acknowledged that the Veteran's July 1990 service was active duty for training, in addition to the previously verified periods listed above.

The Veteran's service treatment records show that he complained of various gastrointestinal problems.  See service records from October 1988 (four-day constipation with similar problem in the past; assessment of progressive constipation); July 22, 1989 (current nausea, vomiting, malaise; assessment of gastroenteritis, ingestion of unpalatable substance, possible ulcer); July 23, 1989 (current stomach discomfort; assessment of probable peptic ulcer disease).

The private treatment records show that the Veteran had continued complaints after his active duty for training in July 1990.  See Humana Hospital records from August 1990 initial assessment (sought treatment in mid-August for dull epigastric pain, nausea after eating, and watery diarrhea, which started about three weeks earlier); August 1990 gastrointestinal second opinion (noting symptoms started approximately four weeks prior, after return from Camp Pendleton); January 1991 report of medical history (reported recovering from ulcerative colitis, possibly Crohn's disease, stomach or intestinal trouble, recent gain or loss of weight).

The Veteran was hospitalized in mid-August 1990 because of an inability to keep down his medications.  The initial impression was inflammatory bowel disease, question of mixed type.  See Humana Hospital August 1990 initial assessment.  The record thereafter shows that the inflammatory bowel disease was variously diagnosed as ulcerative colitis and Crohn's disease.  See, e.g., Humana Hospital September 1990 and October 1990 discharge reports; March 1991 and January 1992 operative reports; January 2005 VA clarifying opinion to March 2004 VA examination (asymptomatic, nonfunctionally impairing inflammatory bowel disease or some residual of Crohn's disease); January 2015 VA physician written statement (inflammatory bowel disease, favoring ulcerative colitis).

In this case, the January 2005 and January 2015 diagnoses satisfy the current disability requirement.  Thus, the dispositive issue is whether there is a relationship between the Veteran's current inflammatory bowel disease and any period of active duty for training.

There are several medical opinions addressing the pertinent medical questions in this case.  A March 2014 VA examiner determined that the Veteran's preexisting Crohn's disease was not aggravated beyond its natural progression during the period of active duty for training in July 1990.  However, in providing this opinion, the examiner appeared to measure any aggravation from the present day symptomatology, rather than during the relevant service period.  As such, the Board affords limited probative value to this opinion.

The January 2005 VA examiner determined that it was more likely than not that the Veteran had experienced precursors of the disease over several years prior to the major acute episode in August 1990, based in part on the Veteran's reported history of diarrhea with blood.  The extent of the pathology found on examination in August 1990 was such that it would not have had a very rapid development or onset.  The amount of inflammation could not have developed in a very brief time period, such as two weeks, and the condition was ongoing.

In a September 2007 opinion, the same VA examiner stated that, although it would be speculative to determine the causation of inflammatory bowel disease, whether it is diagnosed as Crohn's disease or as ulcerative colitis (both fall under the heading of inflammatory bowel disease), it could be aggravated or irritated by a number of stressful events.  The examiner determined that there was no evidence of onset of a chronic inflammatory bowel disease, and there was not any significant, identifiable associated manifestation during the Veteran's 1988 and 1989 active duty for training periods.  The examiner also indicated that the episodes of constipation would not be expected to be related to Crohn's disease or ulcerative colitis.

A January 2015 VA physician determined that it was at least as likely as not that the Veteran developed inflammatory bowel disease during his active duty for training, specifically when he was given the diagnosis of gastroenteritis in July 1989.  In so finding, she noted that the Veteran's history of gastrointestinal complaints, including nausea, vomiting, and diarrhea.  She also indicated that, because the Veteran did not have a colonoscopy during his episode of diarrhea, it was impossible to be medically certain that his symptoms were not from inflammatory bowel disease. 

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran's current inflammatory bowel disease had its onset during a period of active duty for training.  Both the January 2005/September 2007 VA examiner and the January 2015 VA physician based their opinions on a review of the medical evidence, and their opinions are supported by adequate rationale.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for inflammatory bowel disease is warranted.  38 U.S.C.A. §§ 101, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


ORDER

Entitlement to service connection for inflammatory bowel disease, variously diagnosed as ulcerative colitis and Crohn's disease, is granted.


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


